Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
Claims 1-27 are allowable.
The following is an examiner’s statement of reasons for allowance: 


Written Description Considerations
The previous rejections under 35 USC 112(a) to claims 4-5, 13-14 and 22-23 have been overcome by amendment to the claims.

Definiteness Considerations
The previous rejections under 35 USC 112(b) to claims 4-5, 13-14 and 22-23 have been overcome by amendment to the claims.

Allowable Subject Matter
Claims 1-27 are allowable over the prior art.  The combination of elements and the claim as a whole are not found in the prior art.

With respect to independent claim 1, the prior art available does not teach A computer implemented method implemented with a processor, comprising:
defining a canonical schema that pertains to declarative schema representations for an enterprise application, the canonical schema comprising a set of data objects in a database of general database transaction applicability mappable for a specific database transaction usage;
implementing a user interface to map the canonical schema to a specific database transaction usage;
mapping the canonical schema to the specific database transaction usage through a configuration of user interface portions in the user interface without software code being coded to configure the canonical schema, wherein mapping the canonical schema to the specific database transaction usage comprises:
defining, for the specific database transaction usage, a subset of data objects within the set of data objects in the canonical schema; and
defining, for the specific database transaction usage, how to query and update the subset of data objects in the database; and
using the subset of data objects in the canonical schema as an input of the specific database transaction usage or an output of the specific database transaction usage by:
identifying a group of declarative schema representations to map to the specific database transaction usage;
identifying, for a declarative schema representation from among the group of declarative schema representations, attributes that are required by the specific database transaction usage;
determining a source type for an entity, wherein the source type is a view object or a service;
upon determination that the source type for the entity is the view object, performing, for the declarative schema representation from among the group of declarative schema representations, a single query to the view object that dedupes search keys before executing the single query; and
upon determination that the source type for the entity is the service, executing, for the declarative schema representation from among the group of declarative schema representations, the service conforming to a standard service interface defined by the input or the output of the specific database transaction usage specified in the mappings.

	The most analogous prior art includes McKeown (US 2010/0100427 A1), Wu (US 2013/0275363 A1), Kuang (US 2010/0088314 A1) and Brunswig (US 2011/0153505 A1).
	McKeown discloses building a database schema, providing a per-schema client strategy including applying schema-level encryption for one client and not another within the same database, the database providing a fast storage and query response for objects in a model; services provided include creating, reading, updating and deleting data, and data access components (transaction usages) include internal applications, business services, external applications, etc.  The platform includes an object model using object-relational mapping combining state and behavior as business logic encapsulated in object methods.
	McKeown is deficient in a number of ways.  As written, the claims require mapping the schema to the transaction usage without software code being coded to configure the schema, determining a source type for an entity, the source type being a view object or a service, upon determination that the source type is the view object, performing a single query to the view object that dedupes search keys before executing the single query, and upon determining that the source type is the service, executing the service conforming to a standard service interface defined by the transaction usage specified in the mappings.  McKeown does not teach these concepts.  
In view of the above, McKeown fails to disclose or render obvious the combination of features as emphasized above.
Regarding Wu, Wu teaches clients may change their file schema and configuration mapping without changing code. 
Though disclosing these features, Wu does not disclose or render obvious the features emphasized above.
Regarding Kuang, Kuang discloses receiving a search query, deriving subject key words from the query, sorting keys by weight for the search query, and determining top ranking sorting keys, which could be interpreted as determining whether an entity maps to a view object, however Kuang does not fairly teach upon determination that the source type for the entity is the view object, performing, for the declarative schema representation from among the group of declarative schema representations, a single query to the view object that dedupes search keys before executing the single query.
Though disclosing this feature, Kuang does not disclose or render obvious the features emphasized above.
Regarding Brunswig, Brunswig discloses [claim 1] A computer system for providing application services through business object views, the system comprising: a metadata repository coupled to the processor including: a definition of a business object (BO) including a description of a BO entity and an identification of a service provider of the BO, a definition of a business object view (BOV) including a description of a BOV entity and an identification of the BO as a data source for the BOV, and a transformation to describe a mapping of the BOV entity to the BO entity.
Though disclosing this feature, Brunswig does not disclose or render obvious the features emphasized above.
Ultimately, the particular combination of limitations as claimed, is not anticipated nor rendered obvious in view of McKeown, Wu, Kuang, Brunswig, and the totality of the prior art.  While certain references may disclose more general concepts and parts of the claim, the prior art available does not specifically disclose the particular combination of these limitations.
Moreover, even presuming such features could be shown individually in the prior art, when these features are viewed in combination with the remaining features of the claim, the claims would remain allowable over the prior art.  The examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed above.  That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias in order to fill gaps in the prior art and connect disparate references.
Claim 10 recites a computer program product comprising substantially similar limitations as claim 1 and recites allowable subject matter for the reasons identified above with respect to claim 1.
Claim 19 recites a system comprising substantially similar limitations as claim 1 and recites allowable subject matter for the reasons identified above with respect to claim 1.
Claims 2-9, 11-18 and 20-27 are dependencies of independent claims 1, 10 and 19 and are allowable over the prior art for the reasons identified above with respect to claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
C. Weijie et al., "A Context-Aware Services Development Model," 2012 International Joint Conference on Service Sciences, 2012, pp. 194-199, doi: 10.1109/IJCSS.2012.35., describing a context-aware services development model with a design phase and a running phase, the design phase describing user’s context, situation and services configuration information, and the running phase receiving context changing events and invoking context-aware services according the configurations.  Weijie does not teach the limitations as emphasized above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625